Citation Nr: 1517622	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-22 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for pseudofolliculitis barbae.

3.  Service connection for bilateral hearing loss.

4.  Service connection for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to June 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the St. Paul, Minnesota Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran subsequently moved, and jurisdiction of the case now rests with the Atlanta, Georgia VARO.  The Board notes that, though the statement of the case also addressed the matter of service connection for a right knee disability, the Veteran limited the present appeal to the issues above in his June 2010 substantive appeal.  In January 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The downstream issues of service connection for bilateral hearing loss and pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 2005 rating decision denied the Veteran service connection for bilateral hearing loss based essentially on a finding that a hearing loss disability was not shown.

2.  Evidence received since the September 2005 rating decision includes evidence not of record at that time; suggests that the Veteran has a current bilateral hearing loss disability which may be related to acoustic trauma in service; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

3.  An unappealed March 2007 rating decision denied the Veteran service connection for folliculitis based essentially on a finding that a current disability was not shown.

4.  Evidence received since the March 2007 rating decision includes evidence not of record at that time; suggests that the Veteran has pseudofolliculitis barbae which may be related to skin problems in service; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received, and the claim of service connection for pseudofolliculitis barbae may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the benefit sought is being granted and the downstream issues of service connection are being remanded, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003.

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

Bilateral Hearing Loss Disability

A September 2005 rating decision denied the Veteran service connection for bilateral hearing loss based essentially on a finding that a current bilateral hearing loss disability was not shown.  Specifically, there was no evidence of audiometric test results meeting the criteria for VA's definition of hearing loss under 38 C.F.R. § 3.385.  The Veteran was notified of the decision and did not file a timely notice of disagreement or submit additional evidence within a year following the decision.  Therefore, it became final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.

Evidence of record at the time of the prior denial included service treatment records (STRs), lay statements, and a September 2005 VA examination report.  Evidence received since the previous denial includes additional VA treatment records, lay statements, and, in particular, the January 2015 Travel Board hearing transcript wherein the Veteran provided sworn testimony that he was issued hearing aids based on VA audiological evaluations in 2009, and has required their use since.  This evidence was not previously of record, and is new.  Moreover, it clearly relates to a previously unestablished fact (a current diagnosis) needed to substantiate the underlying claim of service connection.  Finally, the Board notes that the Veteran also testified that, during service, he worked on ships in close proximity to the flight deck, and was exposed to significant engine noise.  Notably, he is already service connected for tinnitus.  Therefore, acoustic trauma during service may reasonably be conceded.  Thus, when considering the new evidence with all other evidence of record, and particularly in light of the low threshold standard outlined by the Court in Shade, the Board finds that the new evidence since the prior denial also raises a reasonable possibility of substantiating the underlying claim of service connection, and is therefore also material.  Consequently, the claim of service connection for bilateral hearing loss may be reopened.  

Pseudofolliculitis Barbae

A March 2007 rating decision previously denied the Veteran service connection for folliculitis based essentially on a finding that there was nothing showing a current diagnosis for such disability.  The Veteran was notified of the decision and did not file a timely notice of disagreement or submit additional evidence within a year following the decision.  Therefore, it became final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.

Evidence in the record at the time of the prior denial included STRs, lay statements, and postservice treatment records.  Evidence received since then includes updated VA treatment records that show he was diagnosed with pseudofolliculitis barbae in February 2007, and lay statements from the Veteran reporting he had problems shaving in service due to bumps on his skin.  As this evidence was not previously of record, it is undoubtedly new.  Furthermore, it clearly relates to the previously unestablished "current diagnosis" element needed to substantiate the underlying claim of service connection.  Notably, the Veteran is fully competent to report observable symptoms during service (i.e., bumps on his skin causing difficulty shaving), and his credibility is presumed for purposes of this analysis.  Therefore, when considering the new evidence in light of all other evidence of record, and particularly under the low threshold established in Shade, the Board finds that the new evidence also raises a reasonable possibility of substantiating the underlying claim of service connection, and is therefore also material.  Consequently, the claim of service connection for pseudofolliculitis barbae may be reopened. 


ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hearing loss, and, to that extent only, the claim to reopen is granted.

New and material evidence has been received to reopen the claim for entitlement to service connection for pseudofolliculitis barbae, and, to that extent only, the claim to reopen is granted.


REMAND

When the Board reopens a claim that the AOJ did not, the matter must be remanded for AOJ initial de novo consideration unless there is a waiver of such consideration by (or on behalf of) the Veteran, or the Board finds that the Veteran would not be prejudiced by from the Board's de novo adjudication of the claim in the first instance.  Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010).  The Veteran has not waived AOJ initial consideration of the reopened claim, and the Board is unable to find that he would not be prejudiced by denying AOJ initial consideration of the claim.  Therefore, a remand for AOJ development and initial de novo consideration of the reopened claim is necessary.

The Board also notes that the evidence suggests the Veteran currently has bilateral hearing loss, and as noted above, based on his testimony and the fact that he is currently service connected for tinnitus, acoustic trauma in service may reasonably be conceded.  However, there is no official audiometry showing pure tone thresholds by which a hearing loss disability under 38 C.F.R. § 3.385 may be confirmed.  Notably, his Board hearing testimony indicates he has received VA audiological treatment or evaluations that are not currently of record.  As such records are constructively of record, they must be obtained.  Once they are, an examination to secure a medical nexus opinion is also needed.
Furthermore, the Veteran has not yet been examined in conjunction with his claim for pseudofolliculitis barbae.  As the evidence shows he has been formally diagnosed with such disability, and his own lay statements suggest they began during service, the Board finds the low threshold established by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) for when VA is obligated to provide a VA examination is met.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated records of all VA treatment the Veteran has received for his bilateral hearing loss or pseudofolliculitis barbae disabilities, to specifically include all records of any VA audiological treatment, including copies of all audiometric testing.

2. Then, arrange for the Veteran to be examined by an audiologist to determine the nature and likely etiology of his bilateral hearing loss.  Based on a review of the record, examination, and pure tone audiometric testing, the examiner should provide responses to the following:

a. Does the Veteran currently have a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385?

b. If so, is it at least as likely as not (a 50 percent or better probability) that such hearing loss is related to his military service or acoustic trauma therein?  If not, the examiner should distinguish the etiologies of the Veteran's hearing loss and his already service-connected tinnitus.

All opinions must include a complete rationale.

3. Then, arrange for the Veteran to be examined by a VA dermatologist to determine the nature and likely etiology of his pseudofolliculitis barbae.  Based on a review of the entire record, examination, and any tests or studies deemed necessary, the examiner should indicate whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's pseudofolliculitis barbae is related to his service.  The examiner should specifically consider and discuss as necessary the Veteran's lay reports of difficulty shaving during service due to bumps on his skin.  All opinions provided must include a complete rationale.

4. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


